 

[ex10-8_001.jpg]

MOODY CAPITAL SOLUTIONS, INC.

208 Summitrail Lane

Dawsonville, GA 30524

Phone 706-216-0180

 

September 23, 2016

 

CONFIDENTIAL

 

Mr. Jake Sanchez

President & CEO

Medical Innovation Holdings, Inc.

620 NW 12th Avenue Boca Raton, FL 33486

 

Mr. Sanchez,

 

This letter (the “Agreement”) confirms Moody Capital Solutions, Inc.’s (“Moody
Capital”) engagement as its exclusive 1 placement agent for Medical Innovation
Holdings, Inc. (the “Company”), in connection with the Company’s financing of up
to $5,000,000. The Securities in the Offering will likely be sold to “accredited
investors” (the “Investors”), as such term is defined in Rule 501(a) of
Regulation D, promulgated under the United States Securities Act of 1933, as
amended, pursuant to an exemption from registration under Rule 506 of Regulation
D.

 

Subject to the terms and conditions of this Agreement, the Company hereby
appoints Moody Capital to act on a best efforts basis as its exclusive placement
agent to privately place the Securities in an amount and on terms and conditions
satisfactory to the Company. Moody Capital hereby accepts such engagement and
agrees to use its best efforts to privately place the Securities with potential
investors. The Company shall promptly refer to Moody Capital all offers,
inquiries and proposals relating to any placement of the Securities made at any
time during the Term (as defined below).

 

1. Services to be Rendered. In connection with the Offering, as requested, Moody
Capital will manage the entire offering, assist the Company in structuring the
Offering, identifying, contacting and evaluating potential investors, assist the
company in preparing an executive summary, and all marketing materials including
a power-point presentation. Facilitating potential purchasers’ due diligence
investigations, analyzing and advising on the financial implications of offers,
preparing and making presentations to the Company’s Board of Directors,
formulating negotiation strategies and conducting negotiations, as appropriate,
and in such other matters as may be agreed upon from time to time by Moody
Capital and the Company (the “Services”).

 

In connection with this Agreement, the Company agrees to keep Moody Capital up
to date and apprised of all material business, market and current legal
practices and developments related to the Company and its operations and
management, including, but not limited to providing Moody Capital with lists of
current shareholders and investors and potential investors interested in
participating in the proposed Transaction. Moody Capital shall devote such time
and effort, as it deems commercially reasonable under the circumstances in
rendering the Services. Moody Capital cannot guarantee results on behalf of the
Company, but shall pursue all avenues that it deems reasonable through its
network of contacts.

 



 

 

1 Please see definition of “Exclusive” in Paragraph 12.

 

   

 

 

2. Compensation. For Moody Capital’s services hereunder, the Company agrees to
pay Moody Capital the fees outlined below:

 

(a) An investment banking fee of $30,000 payable in the following manner:
$15,000 shall be paid upon the execution of this agreement, the second and final
payment of $15,000 shall be paid thirty days thereafter. The Company at its so
discretion has the right to terminate this agreement after the first thirty days
and pay no additional investment banking fees only commission earned and any
pre-approved out-of-pocket expenses.

 

(b) A sales commission equal to eight percent (8%) of the aggregate gross
proceeds of the offering, a one percent (1%) due diligence and marketing
allowance, and a two percent (2%) non-accountable expense allowance, for a total
sales cost of eleven percent (11%). This sales cost is payable at multiple
closings as determined by the company.

 

(c) Additionally; Moody shall receive ten percent (10%) warrant coverage on the
aggregate gross proceeds of the offering. The warrant shall have a term of five
(5) years, be exercisable at a price of one dollar ($1.00), will be
transferrable, saleable and contain a cashless exercise provision.

 

(d) A loan origination fee equal to five percent (5%) for any senior debt

 

(e) Moody shall also receive an M&A fee equal to five percent (5%) of the value
paid for the target company in cash at closing for targets introduced to the
Company by Moody. The only exception is Advanced Medical Pricing Solutions,
Moody shall only be paid 2.5% if this transaction is completed and funded.

 

(f) The Company shall reimburse Moody Capital directly for any and all
pre-approved expenses, including allowance for legal fees in support of Moody
Capital’s role in an offering, up to $20,000.

 

3. Background Checks. Upon execution of this Agreement, the Company shall assist
Moody Capital in putting together a due diligence file that includes personal
background checks on the Company’s Officers and Directors using a background
investigation agency arranged for by Moody. Such fees shall be borne by the
Company.

 

4. Information. The Company will furnish Moody Capital such information with
respect to the Company and access to such Company personnel and representatives,
including the Company’s auditors and counsel, as Moody Capital may request in
order to permit Moody Capital to advise the Company and to assist the Company in
preparing offering materials for use in connection with the Offering (including,
but not limited to: a business plan; executive summary; three (3) year
historical income statement, statement of cash flows, and balance sheet; five
(5) year projected financial statements; use of proceeds statement; investor
presentation; valuation analysis) (collectively, the “Offering Materials”). The
Company will be solely responsible for the contents of the Offering Materials
and other information provided to investors in connection with the Offering. The
Company represents and warrants to Moody Capital that the Offering Materials
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Company agrees to
advise Moody Capital promptly upon the Company becoming aware of the occurrence
of any event or change in circumstance that results or might reasonably be
expected to result in the Offering Materials containing any untrue statement of
a material fact or omitting to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Company authorizes Moody Capital to provide the Offering
Materials to investors in connection with the Offering. The Company and Moody
Capital shall have the right to approve every form of letter, circular, notice,
memorandum or other written communication from the Company or any person acting
on its behalf in connection with the Offering.

 

 2 

 

 

5. Termination and Survival. This Agreement shall terminate one hundred twenty
(120) days from the date of the Agreement, however the Company shall have the
right to terminate the Agreement at any time at its sole discretion. The
Agreement may be extended as may be agreed in writing by Moody Capital and the
Company (the “Term”). Notwithstanding the foregoing, it is understood that the
provisions of Section 2 (to the extent fees are payable prior to termination),
and sections 6 through 19 of this Agreement shall remain operative and in full
force and effect regardless of any termination or expiration of this Agreement.

 

6. Tail Period and Right of First Refusal. Moody Capital shall be entitled to
compensation as set forth in Section 2 of this Agreement for any Qualified
Financing (as defined below) that occurs at any time during the twelve (12)
month period following the termination or expiration of this Agreement.
“Qualified Financing” shall mean any investment from a person or entity if (a)
such purchaser or purchasers(or affiliate thereof), were solicited by Moody
Capital concerning the Offering during the Term, (b) Moody Capital had
discussions with such purchaser or purchasers (or affiliates thereof) concerning
the Offering during the Term, or (c) the Company used materials or work product
prepared by Moody Capital in connection with such subsequent investment. Within
ten (10) days after the termination or expiration of this Agreement, Moody
Capital shall provide to the Company a list of all persons solicited by Moody
Capital in connection with the Offering (the “Solicitation List”). For all
purposes under this Agreement, the Solicitation List shall be deemed to include
(x) potential purchasers (or affiliates thereof) that were otherwise identified
in writing to the Company during the Term as being solicited in connection with
the Offering, in each instance whether or not such person (or affiliate) is
included on the Solicitation List or (y) Moody Capital can prove through records
or documentation that it solicited such investor with specific information about
the Company of the Offering or Moody Capital can prove it held an in person,
electronic or telephonic meeting with the Purchaser. All compensation shall be
paid to Moody Capital on the date that the Company closes on the Qualified
Financing.

 

7. Confidentiality of Advice. Except as otherwise provided in this paragraph,
any written or other advice rendered by Moody Capital pursuant to its engagement
hereunder are solely for the use and benefit of the Company’s executive
management team and Board of Directors and shall not be publicly disclosed in
whole or in part, in any manner or summarized, excerpted from or otherwise
publicly referred to or made available to third parties, other than
representatives and agents of the Company’s executive management team and Board
of Directors who also shall not disclose such information, in each case, without
Moody Capital’s prior approval, unless in the opinion of counsel and after
consultation with Moody Capital, such disclosure is required by law. In
addition, Moody Capital may not be otherwise publicly referred to without its
prior written consent. The Company acknowledges that Moody Capital and its
affiliates are in the business of providing financial services and consulting
advice to others. Nothing herein contained shall be construed to limit or
restrict Moody Capital in conducting such business with respect to others, or in
rendering such advice to others, except as such advice may relate to matters
relating to the Company’s business and properties and that might compromise
confidential information delivered by the Company to Moody Capital.

 

8. Obligations Limited. Moody Capital shall have no obligation to make any
independent appraisals of assets or liabilities or any independent verification
of the accuracy or completeness of any information provided it in the course of
this engagement and shall have no liability in regard thereto.

 

 3 

 

 

9. Third Party Beneficiaries. This Agreement is made solely for the benefit of
the Company, Moody Capital and other Indemnified Persons (as defined herein),
and their respective successors, assigns, heirs and personal representatives,
and no other person shall acquire or have any right under or by virtue of this
Agreement.

 

10. Representations and Warranties. The Company represents and warrants that
this Agreement has been duly authorized, executed and delivered by the Company
and constitutes a legal, valid and binding obligation of the Company.

 

11. Indemnification. In connection with and as part of the engagement
contemplated herein, the Company agrees to indemnify, defend and hold Moody
Capital harmless in accordance with the indemnification rider attached hereto as
Exhibit A.

 

12. Exclusive. The Company acknowledges and agrees that Moody Capital is being
granted exclusive rights with respect to the Services to be provided to the
Company and the Company is not free to engage other parties to provide services
similar to those being provided by Moody Capital hereunder during the Term,
without the prior written consent of Moody Capital. The Company agrees to keep
Moody Capital apprised of all investors it is considering bringing into a
transaction so that Moody Capital’s efforts can be adjusted accordingly. Moody
agrees to work with other licensed investment bankers as sub-agents as needed
and upon approval of the Company

 

13. Non-Circumvention. During the Term and the Tail Period of this Agreement,
the Company agrees not to circumvent, avoid, bypass, or obviate, directly or
indirectly, the intent of this Agreement, including the Company shall not permit
its subsidiaries to sell securities with the effect of avoiding payment of fees
under this Agreement. The Company agrees not to accept any business opportunity
from any third party to whom Moody Capital introduces to the Company during the
Term or the Tail Period of this Agreement without the consent of Moody Capital,
unless for each business opportunity accepted by the Company from a third party
introduced by Moody Capital, the Company remits a term sheet providing for
compensation to the Placement Agent in accordance herewith, or which otherwise
provides for a compensation structure in accordance herewith.

 

14. Compliance. Moody Capital hereby agrees to comply with all applicable
federal and state laws governing the solicitation and offering of securities.
Moody Capital further represents and warrants that it has all requisite licenses
and authority to solicit and raise funds on the Company’s behalf.

 

15. Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Georgia, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Georgia or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Georgia. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Dawson County, Georgia, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT TO A
JURY TRIAL, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

 4 

 

 

16. Legal Fees and Costs. If a legal action is initiated by any party to this
Agreement against another, arising out of or relating to the alleged performance
or non-performance of any right or obligation established hereunder, or any
dispute concerning the same, any and all fees, costs and expenses reasonably
incurred by each successful party or his, her or its legal counsel in
investigating, preparing for, prosecuting, defending against, or providing
evidence, producing documents or taking any other action in respect of such
action shall be the joint and several obligation of and shall be paid or
reimbursed by the unsuccessful party(ies).

 

17. Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.

 

18. Future Advertisements. The Company agrees that Moody Capital has the right
to place advertisements describing its services to the Company under this
Agreement in its own marketing materials as well as financial and other
newspapers and journals at its own expense following the final closing of the
Offering.

 

19. Miscellaneous. (a) This Agreement and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements existing
between the parties hereto are expressly cancelled; (b) Only an instrument in
writing executed by the parties hereto may amend this Agreement; (c) The failure
of any party to insist upon strict performance of any of the provisions of this
Agreement shall not be construed as a waiver of any subsequent default of the
same or similar nature, or any other nature; (d) This Agreement may be executed
in two (2) or more counterparts, each of which shall be deemed an original and
all of which together shall constitute one (1) instrument; (e) This Agreement
shall be binding on and inure to the benefit of the parties hereto and their
respective successors and permitted assigns. The rights and obligations of the
parties under this Agreement may not be assigned or delegated without the prior
written consent of both parties, and any purported assignment without such
written consent shall be null and void.

 

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

 5 

 

 

If the foregoing correctly sets forth the understanding between the Placement
Agent and the Company, please so indicate in the space provided below for that
purpose within ten (10) days of the date hereof or this Agreement shall be
withdrawn and become null and void. The undersigned parties hereto have caused
this Agreement to be duly executed by their authorized representatives, pursuant
to corporate board approval and intend to be legally bound.

 

MOODY CAPITAL SOLUTIONS, INC.

 

[ex10-8_002.jpg]   By: Tim Moody Date: September 30, 2016 Its: CEO  

 

MEDICAL INNOVATION HOLDINGS, INC.

 

[ex10-8_003.jpg] By: Jake Sanchez Date: October 18, 2016 Its: President & CEO  

 

 6 

 

 

EXHIBIT A

 

INDEMNIFICATION AND CONTRIBUTION

 

For purposes of this Exhibit A, unless the context otherwise requires, ” Moody
Capital” shall include Moody Capital Solutions, Inc, any affiliated entity, and
each of their respective officers, directors, employees, partners and
controlling persons within the meaning of the federal securities laws and the
successors, assigns, heirs and personal representatives of the foregoing persons
(collectively, the “Indemnified Persons”).

 

The Company shall indemnify, defend and hold Moody Capital harmless against any
losses, claims, damages, liabilities, costs and expenses (including, without
limitation, any legal or other expenses incurred in connection with
investigating, preparing to defend or defending against any action, claim, suit
or proceeding, whether commenced or threatened against Moody Capital, or in
appearing or preparing for appearance as a witness), based upon, relating to or
arising out of or in connection with advice or services rendered or to be
rendered pursuant to the Agreement, the transaction contemplated thereby or
Moody Capital’s actions or inactions in connection with any such advice,
services or transaction (including, but not limited to, any liability arising
out of (i) any misstatement or alleged misstatement of a material fact in any
offering materials and (ii) any omission or alleged omission from any offering
materials, including, without limitation of a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading), except to the extent that any such loss, claim, damage,
liability, cost or expense results solely from the negligence, bad faith,
unauthorized actions or willful misconduct of Moody Capital in performing the
services which are the subject of the Agreement. If for any reason the foregoing
indemnification is unavailable to Moody Capital or insufficient to hold it
harmless, then the Company shall contribute to the amount paid or payable by
Moody Capital as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative benefits received by the
Company and its stockholders on the one hand and Moody Capital on the other
hand, or, if such allocation is not permitted by applicable law, not only such
relative benefits but also the relative fault of the Company and Moody Capital,
as well as any relevant equitable considerations. No person guilty of fraudulent
misrepresentation (as such term has been interpreted under Section 11(f) of the
Securities Act of 1933) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation. Relative benefits to Moody
Capital, on the one hand, and the Company and its stockholders, on the other
hand, with respect to the engagement shall be deemed to be in the same
proportion as (i) the total value paid or received by the Company or its
stockholders, as the case may be, pursuant to the transaction, bears to (ii) all
fees paid to Moody Capital by the Company in connection with the engagement.
Moody Capital shall not have any liability to the Company in connection with the
engagement, except to the extent of its negligence, bad faith actions,
unauthorized actions, its willful misconduct or any other legitimate breach of
this Agreement.

 

The Company also agrees to promptly upon demand reimburse Moody Capital for its
legal and other expenses reasonably incurred by it in connection with
investigating, preparing to defend, or defending any lawsuits, investigations,
claims or other proceedings in connection with any matter referred to in or
otherwise contemplated by the Agreement; provided, however, that in the event a
final judicial determination is made to the effect that Moody Capital is not
entitled to indemnification hereunder, Moody Capital will immediately remit to
the Company any amounts that have been so reimbursed.

 

The Company shall not be liable for any settlement of any action, claim, suit or
proceeding (or for any related losses, damages, liabilities, costs or expenses)
if such settlement is effectuated without its written consent, which shall not
be unreasonably withheld. The Company further agrees that it will not settle or
compromise or consent to the entry of any judgment in any pending or threatened
action, claim, suit or proceeding in respect of which indemnification or
contribution may be sought hereunder unless the Company has obtained an
unconditional release of Moody Capital, from all liability arising therefrom.
The reimbursement, indemnity and contribution obligations of the Company set
forth in this Agreement shall be in addition to any liability which the Company
may otherwise have to Moody Capital.

 

Any Indemnified Persons that are not signatories to this Agreement shall be
deemed to be third party beneficiaries of this Agreement.

 

 7 

 

 

